Citation Nr: 0000782	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  97-25 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
disability of the left foot, left testicle, the cervical 
spine, the lumbar spine and the hips.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel





INTRODUCTION

The veteran had active military service from September 1948 
to August 1952.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The representative in November 1999 presented argument 
regarding the veteran's entitlement to waiver of indebtedness 
calculated as $6,282.  The veteran had filed a timely appeal 
of a RO determination in July 1996 that denied waiver.  The 
Board must point out that the RO in June 1998 reviewed the 
claim after the representative at the RO presented argument.  
The RO found that principles of equity and good conscience 
justified waiver of the entire amount.  Therefore, this issue 
is no longer before the Board.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
disability of the left foot, left testicle, the neck, the low 
back and the hips when it issued an unappealed rating 
decision in July 1990..

2.  Evidence received since the final unappealed July 1990 
rating decision is not cumulative or redundant, bears 
directly and substantially upon the specific matter under 
consideration, and must be considered to fairly decide the 
merits of the veteran's claim.

3.  The claim of entitlement to service connection for 
disability of the left foot, left testicle, the cervical 
spine, the lumbar spine and the hips is not supported by 
cognizable evidence showing the claim is plausible or capable 
of substantiation.



CONCLUSIONS OF LAW

1.  Evidence received since the July 1990 rating decision 
wherein the RO denied service connection for disability of 
the left foot, left testicle, the cervical spine, the lumbar 
spine and the hips is new and material, and the claim for 
service connection is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1999).

2.  The claim of entitlement to service connection for 
disability of the left foot, left testicle, the lumbar spine, 
the cervical spine and the hips is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran in 1989 submitted his initial VA application for 
disability compensation for disability of the left foot, left 
testicle, the neck, the low back and the hips.  Read 
collectively, the pertinent information he provided at the 
time recalled a left foot injury in 1949 that resulted in 
blood poisoning and hospital treatment.  And in 1950 he was 
in a jeep accident and sustained injury to the left foot, 
left testicle, the neck, the low back and the hips that 
required treatment at an aid station.  He recalled that 
medical treatment occurred during 1949, 1950 and 1951.

A RO inquiry to the National Personnel Records Center (NPRC) 
did not produce any service medical records; however, sick 
reports and morning reports were located which contained 
information on the veteran in June 1949, October and November 
1950, and October 1951.  

Other information corresponding to the October-November 1950 
dates confirmed his hospitalization for treatment of 
hemorrhoids.  The NPRC noted fire related service.  The RO 
also sent requests for medical records to treatment providers 
the veteran identified, however, the record shows that none 
responded.

VA medical records beginning in late 1989 showed current 
findings of acute left orchitis and epididymitis, and mention 
degenerative joint disease of the lumbar spine, the right hip 
and the neck.  The records also included radiology studies 
showing a calcaneal spur of the left foot and calcification 
at the Achilles tendon insertion.  A report of 
hospitalization in early 1990 included the diagnosis of 
degenerative arthritis and noted the veteran's complaint of 
hurting all over since a jeep accident in 1950.  In addition 
the hospital summary mentioned left testicle swelling as an 
old accident injury residual.  

A VA examination completed in May 1990 included the same 
history regarding the veteran's back and neck.  He also 
stated that the left side did not function as well as the 
right side since a jeep accident 40 years earlier.  He also 
complained of hip pain and reported no specific problem with 
the left foot.  The diagnoses included arthritis, spurring 
and bridging of the lumbar spine, removed C5-C6 interspace, 
left foot calcaneal spur and Achilles tendon insertion 
calcification and recent surgery, left scrotum and testicle.  
It was reported on a contemporaneous psychiatric examination 
that the veteran was seeking VA disability for chronic 
arthritic problems of the claimed joints that he felt was the 
result of injury he had sustained in a jeep accident in the 
military.  

The RO in July 1990 denied service connection for disability 
of the left foot, left testicle, the neck, the back and the 
hips.  The RO noted the first treatment for any of the 
claimed conditions was in 1989, and that available service 
records did not show treatment for the claimed conditions.  
The rating decision referred to the absence of other medical 
treatment records that had been requested.  The veteran was 
notified of the determination by letter dated in August 1990, 
mailed to the address he provided in an April 1990 report of 
contact at the RO.  Enclosed was an explanation of his appeal 
rights.  


The veteran corresponded with the RO in December 1990 
regarding additional evidence and the RO advised him by 
letter in February 1991 of the need to submit such evidence.  
The RO in May 1991 correspondence advised him the claim was 
disallowed for failure to submit such evidence and enclosed 
an explanation of his appeal rights.  

The next pertinent correspondence from the veteran was in 
November 1993 asking that VA search for service comrades who 
could confirm the jeep accident.  In December 1993 
correspondence he recalled events in service and at 
separation regarding his injuries.  Thereafter in August 1995 
the veteran again contacted the RO regarding assistance in 
locating service comrades.  He enclosed what appeared to be a 
military document listing his name among several others.  

The RO in February 1996 contacted two of the named 
individuals and advised the veteran of the development 
action.  One of the individuals contacted responded in March 
1996 with his recollection of the circumstances surrounding 
the jeep accident.  The veteran in March 1996 added several 
letters dated from 1989 to 1995 to the record. 

The RO in April 1996 after review of this evidence declined 
to reopen the claim and notified the veteran of the 
determination regarding a disability of the lumbar spine, the 
cervical spine, the hips, the left foot and the left 
testicle.  In disagreeing he wrote in May 1996 that all 
disorders, including the left foot, were the result of the 
jeep accident.  He also provided an April 1996 statement from 
another service comrade who recalled what he had learned of 
the accident and the veteran's injuries.  The veteran also 
submitted a service medical record dated in June 1949 that 
authorized issue of low quarter shoes for medical reasons, 
without specifically identifying the underlying condition.  


Thereafter on various occasions in 1996, throughout 1997, and 
in 1998, the veteran supplemented the record with additional 
correspondence that focused on the jeep accident and the 
insistence that additional attempts be made to locate other 
service comrades to verify the incident.  To this extent the 
RO in November 1997 advised the veteran of the results of the 
development and offered to further assist him in contacting 
numerous named individuals if he would provide letters and 
sufficient postage.  In December 1997 he stated in a lengthy 
correspondence that he had found a report dated in October 
1989 that mentioned left foot injury "06-00-49" and the 
back, neck, testicle injury 01-00-50".  In March 1998 the 
NPRC replied to an RO request for information with duplicate 
records.  

The veteran added two statements dated in late 1998 from a 
service comrade not previously contacted who recalled the 
jeep accident in which he and the veteran were injured.  He 
added records dated in 1996 from Dr. DP that included a 
"postural analysis" and mentioned arthritis of the hips, 
neck stiffness and fracture of the coccyx.  


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  



A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her. Otherwise, 
that determination will 
become final. The date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991). 

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

The regulations define new and material evidence as follows:


New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the Court erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  Elkins v. West, 
12 Vet. App. 209, 218-219 (1999).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § has been fulfilled.

The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Board determines that the additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  


This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for arthritis although not 
otherwise established as incurred in service if manifested to 
a compensable degree within 1 year from the date of 
separation from service provided the period of service and 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 




(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, generally,  there 
must be (1) competent evidence of a current disability (a 
medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus between the in-service disease or injury and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

The veteran seeks to reopen his claim for service connection 
for disability of the cervical spine, the lumbar spine, the 
hips, the left foot and the left testicle that the RO denied 
when it issued an unappealed rating decision in July 1990.  
When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.  The 1990 RO decision is the 
last final disallowance on any basis.

Review of the RO's findings in the July 1990 decision shows, 
in essence, that it found no competent medical evidence of 
the claimed disabilities in service or continuity of 
treatment thereafter.  The RO noted in its decision that 
service medical records were fire related and incomplete and 
that the variously reported treatment after service was not 
shown, as records were not received.  

In the case at hand, the Board finds that new and material 
evidence has been submitted to warrant reopening the 
veteran's claim for service connection.  The specified basis 
of the RO's July 1990 denial is changed by the additional 
evidence that includes relevant recollections of service 
comrades regarding the circumstances of the jeep accident 
which are not otherwise shown in contemporaneous records.  
There is also the veteran's recollection of relevant symptoms 
at the time of his separation from service, which is presumed 
truthful.  Therefore, the evidence received since the 1990 
decision is not essentially cumulative of earlier evidence.  

Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
section 3.156 to reopen the claim.  The additional evidence 
is not cumulative thereby passing the first test.  

The Board finds that the evidence added to the record since 
the 1990 decision directly addresses this issue insofar as it 
adds to previously reviewed evidence regarding the 
seriousness of the injuries he claimed to have sustained in 
service.  

The absence of service medical records that directly confirm 
the accident and claimed residuals tends to add significant 
weight to the collateral evidence, which is a primarily 
personal recollection of service comrades.  Thus, the Board 
finds the he additional evidence is new and material evidence 
as defined by the regulation as it bears directly and 
substantially upon the issue at hand, and being neither 
solely duplicative nor cumulative, it is significant and must 
be considered in order to decide the merits of the claim 
fairly.  38 C.F.R. § 3.156(a).  

Here, the issue at hand is whether the veteran has various 
orthopedic disorders and a genitourinary disorder linked to 
his active military service.  The additional evidence is 
probative of this question, and the Board must conclude that 
the veteran has submitted "new" and "material" evidence to 
reopen his claim of service connection.  Thus, the claim 
should be reopened.

The first element of the new Elkins test having been 
satisfied, the Board's analysis must continue.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  It must now be 
determined whether the claim is well grounded based on a 
review of all the evidence of record.  And, if the claim is 
well grounded, VA must proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist has 
been fulfilled.  Winters v. West, 12 Vet. App. 203 (1999); 
Elkins v. West, 12 Vet. App. 209 (1999).  

The generally applicable criteria for a well-grounded claim 
require that a claim be a plausible one.  That is, one being 
meritorious on its own or capable of substantiation.  The 
evidence need only show the claim is possible.  See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In general a well grounded claim requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed inservice injury or disease and a current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The veteran's claim does not meet this standard since the 
necessary medical nexus evidence is not of record regarding 
any of the claimed disorders.  The record was supplemented by 
evidence, the most compelling being the recollections of 
recently located service comrades.  However, the evidence is 
such that it reasonably establishes an injury occurred.  
Unfortunately there is no competent medical opinion favorable 
to the claim.  

The reference to accident residual testicular symptoms in 
1990 was likely based upon the veteran's self-reported 
history given the context in which the information appears.  
Further, there is a significant period of years without 
medical evidence of symptoms until the late 1980's.  
Competent evidence that is necessary to establish the 
critical nexus element for any of the claimed disorders is 
not of record and not reported to exist.  

The veteran, on a regular basis, has supplemented the record 
with correspondence that overall argues about the development 
of his claim and circumstances surrounding a jeep accident in 
service to which he links current disabilities of the left 
foot and testicle, the hips, the cervical spine and the 
lumbar spine (previously claimed as the neck and back, 
respectively).  Although the RO in the 1996 statement of the 
case directed comments to contentions of official mishandling 
of the incident in service, he was also advised regarding the 
absence of continuity of treatment.  

The Board does not believe that the claim requires additional 
development in view of the current state of the record.  The 
RO has undertaken the task of assisting the veteran in light 
of the missing service medical records and has, in the 
Board's opinion, met any preliminary duty to assist required 
in such circumstances.  Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999).  The RO has asked for a search of alternative 
service records sources and has attempted to locate service 
comrades.  The more significant deficiency in this case is 
the failure of the veteran to provide the necessary medical 
nexus evidence.



The veteran must be advised that, lay assertions cannot 
constitute cognizable evidence in most instances, and as 
cognizable evidence is necessary for a well grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the absence 
of cognizable evidence renders a veteran's claim not well 
grounded.  

This claim requires the application of the general rule 
requiring competent medical nexus evidence to well ground the 
claim.  See for example Savage v. Gober, 10 Vet. App. 488 
(1997) for a discussion of an exception to the general rule 
of Caluza, recently clarified in Voerth v. West, 13 Vet. App. 
117 (1999).  The veteran should also understand that self 
reported history unenhanced by additional comment does not 
constitute competent medical evidence.  See Grover v. West, 
12 Vet. App. 109, 112 (1999), affirming LeShore v. Brown, 8 
Vet. App. 406 (1995).

As the Board finds the claim not well grounded, there is no 
burden upon the Board to require an examination or medical 
opinion regarding a nexus between the veteran's service and 
the claimed disorders.  Brewer v. West, 11 Vet. App. 228 
(1998).  

The Board must point out that it was the holding in Morton v. 
West, 12 Vet. App. 477 (1999) that absent the submission and 
establishment of a well-grounded claim, the VA Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim and that any perceived or 
actual failure by the Secretary to render assistance in the 
absence of a well-grounded claim cannot be legal error.

In summary, the evidence shows a substantial record of 
complaints initially many years after service and no medical 
nexus evidence linking a current disorder of the left foot, 
the hips, neck, or back, including arthritis, or a disorder 
of the left testicle to service.  In light of the finding 
herein that the veteran's claim for service connection is not 
well grounded, the Board notes that the second element of the 
Elkins test has not been met.  Accordingly, the Board's 
analysis may end here without addressing the merits of the 
claim.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim.  
And, as noted previously, the veteran has not indicated the 
existence of any post service medical evidence that has not 
already been obtained that would well ground the claims.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board did not locate any statement in 
the often repetitive and excessive correspondence from the 
veteran that advised VA or the Board of any medical 
evaluation that linked a claimed disability to service.  Thus 
the veteran is not prejudiced by the Board's decision denying 
the claim as not well grounded.  


ORDER

The veteran having submitted new and material evidence to 
reopen his claim of entitlement to service connection for 
disability of the left foot, left testicle, the cervical 
spine, the lumbar spine and the hips, the appeal is allowed 
to this extent.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for disability of the left 
foot, left testicle, the cervical spine, the lumbar spine and 
the hips, the appeal is denied to this extent.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

